Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/14/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8, and 19 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Effect of Treated Oil Sands Drill Cuttings Waste on Micropiles Grout Properties
” to Aboutabikh et al.
Regarding claim 1, Aboutabikh et al. disclose an innovative technology (so called Thermo-mechanical Cuttings Cleaner (TCC)) for treating oil sands drilling cuttings while recovering hydrocarbons was proposed. In the TCC, the waste is heated to a temperature just high enough to evaporate oil and water. The oil and water will be brought back to a liquid phase in separate condensers. The remaining solids (i.e. by-products) of TCC is a very fine quartzes powder with a high surface enrichment of Aluminum/Silica which increases its potential as a filler material for constructional applications. Cement can be partially replaced by inert materials, or by supplementary cementitious materials (SCM’s) such as fly ash, silica fume, and ground granulated blast furnace slag (Sato, 2006). The effect of incorporating TCC by-products (i.e. TOSW) on the development of cementitious material properties will be examined. This 
would pave the way for the implementation of TOSW in micropiles application leading to economically and sustainably transform of oil sands drill cuttings wastes to a high-value product. Fresh and hardened properties for typical grout mixtures for micropiles application, incorporating different percentages of TOSW, were evaluated. Grout
mixtures were prepared according to ASTM C305. See 1. Introduction and 2.1.
TOSW was used as a replacement of cement by volume at different replacement rates( 10%, 20% and 30%). The effect of TOSW addition on micropile grout mixture flowability were evaluated according to ASTM C939 (Standard Test Method for Flow of Grout for Preplaced-Aggregate Concrete (Flow Cone Method)). See 2.1.
Treated oil sand waste has an average particle size of 2.7 µm and surface area of 4.85 m²/g, was added at different rates as a partially replacement of cement. See 2.2.
Table 2 and Figure 1 discloses the particle size distribution for TOSW.

    PNG
    media_image1.png
    288
    418
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    368
    444
    media_image2.png
    Greyscale

Although Aboutabikh et al. are silent  about the  constitutes  of  the  TOWS ( silica  and  metal  oxide) as  applicant  set  forth  in the  claim,  they disclose  a  substantially similar  or  same process  of  making TOWS  and  cementitious  formulation.  It  has  been  held  that  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 2, Aboutabikh et al. disclose an innovative technology (so called Thermo-mechanical Cuttings Cleaner (TCC)) for treating oil sands drilling cuttings while recovering hydrocarbons was proposed. In the TCC, the waste is heated to a temperature just high enough to evaporate oil and water. The oil and water will be brought back to a liquid phase in separate condensers. The remaining solids (i.e. by-products) of TCC is a very fine quartzes powder with a high surface enrichment of Aluminum/Silica which increases its potential as a filler material for constructional applications. See introduction.
Regarding clam 3, the treated oil sand waste has an average particle size of 2.7 µm. see 2.2.
Regarding claims 4 and 8, Table 1 discloses the gout composition comprising cement and water. The cement replacement is about 10%, 20% and 30%.
Regarding claim 19, Aboutabikh et al. disclose an innovative technology (so called Thermo-mechanical Cuttings Cleaner (TCC)) for treating oil sands drilling cuttings while recovering hydrocarbons was proposed. In the TCC, the waste is heated to a temperature just high enough to evaporate oil and water. The oil and water will be brought back to a liquid phase in separate condensers. The remaining solids (i.e. by-products) of TCC is a very fine quartzes powder with a high surface enrichment of Aluminum/Silica which increases its potential as a filler material for constructional applications. Cement can be partially replaced by inert materials, or by supplementary cementitious materials (SCM’s) such as fly ash, silica fume, and ground granulated blast furnace slag (Sato, 2006). The effect of incorporating TCC by-products (i.e. TOSW) on the development of cementitious material properties will be examined. This 
would pave the way for the implementation of TOSW in micropiles application leading to economically and sustainably transform of oil sands drill cuttings wastes to a high-value product. Fresh and hardened properties for typical grout mixtures for micropiles application, incorporating different percentages of TOSW, were evaluated. Grout
mixtures were prepared according to ASTM C305. See 1. Introduction and 2.1.
TOSW was used as a replacement of cement by volume at different replacement rates( 10%, 20% and 30%). The effect of TOSW addition on micropile grout mixture flowability were evaluated according to ASTM C939 (Standard Test Method for Flow of Grout for Preplaced-Aggregate Concrete (Flow Cone Method)). See 2.1.
Treated oil sand waste has an average particle size of 2.7 µm and surface area of 4.85 m²/g, was added at different rates as a partially replacement of cement. See 2.2.
Table 2 and Figure 1 discloses the particle size distribution for TOSW.

    PNG
    media_image1.png
    288
    418
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    368
    444
    media_image2.png
    Greyscale

Although Aboutabikh et al. are silent  about the  constitutes  of  the  TOWS ( silica) as  applicant  set  forth  in the  claim,  they disclose  a  substantially similar  or  same process  of  making TOWS  and  cementitious  formulation.  It  has  been  held  that  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Section 3.2. discloses the flowability of grout mixture. Flow cone test was used to determine the effect of TOSW on the efflux time of the cement grout. Typical times for grout can vary up to 2 minutes (Warner, 2004). The shorter the efflux time, the higher the flowability of grout mixture. As shown in Table 3, addition of TOSW will decrease the efflux time for cement grout which confirms the previous water demand for normal consistency results. The effect of TOSW addition can be considered as a resultant for two compensating effects induced by TOSW: TOSW is a very fine material, hence, it increases the surface area in the mixture leading to a higher water demand. Simultaneously, OSW small particles size allows it to penetrate between cement particles filling the space between cement particles and freeing entrapped water and making it available (Khaleel and Razak, 2012).
Regarding  to the  limitation: “treated oil sands waste maintains a flowability range and reduces a required water amount when mixing said treated oil sands waste with said constituents used in said preselected cementitious formulations used in said preselected geotechnical application compared to cementitious formulations without said treated oil sands waste in which fly ash is used”.
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 20, Aboutabikh et al. disclose an innovative technology (so called Thermo-mechanical Cuttings Cleaner (TCC)) for treating oil sands drilling cuttings while recovering hydrocarbons was proposed. In the TCC, the waste is heated to a temperature just high enough to evaporate oil and water. The oil and water will be brought back to a liquid phase in separate condensers. The remaining solids (i.e. by-products) of TCC is a very fine quartzes powder with a high surface enrichment of Aluminum/Silica which increases its potential as a filler material for constructional applications. Cement can be partially replaced by inert materials, or by supplementary cementitious materials (SCM’s) such as fly ash, silica fume, and ground granulated blast furnace slag (Sato, 2006). The effect of incorporating TCC by-products (i.e. TOSW) on the development of cementitious material properties will be examined. This 
would pave the way for the implementation of TOSW in micropiles application leading to economically and sustainably transform of oil sands drill cuttings wastes to a high-value product. Fresh and hardened properties for typical grout mixtures for micropiles application, incorporating different percentages of TOSW, were evaluated. Grout mixtures were prepared according to ASTM C305. See 1. Introduction and 2.1.
TOSW was used as a replacement of cement by volume at different replacement rates( 10%, 20% and 30%). The effect of TOSW addition on micropile grout mixture flowability were evaluated according to ASTM C939 (Standard Test Method for Flow of Grout for Preplaced-Aggregate Concrete (Flow Cone Method)). See 2.1.
Treated oil sand waste has an average particle size of 2.7 µm and surface area of 4.85 m²/g, was added at different rates as a partially replacement of cement. See 2.2.
Table 2 and Figure 1 discloses the particle size distribution for TOSW.
 
    PNG
    media_image3.png
    360
    523
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    460
    555
    media_image4.png
    Greyscale

Although Aboutabikh et al. are silent  about the  constitutes  of  the  TOWS( silica content) as  applicant  set  forth  in the  claim,  they disclose  a  substantially similar  or  same process  of  making TOWS  and  cementitious  formulation.  It  has  been  held  that  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Section 3.2. discloses the flowability of grout mixture. Flow cone test was used to determine the effect of TOSW on the efflux time of the cement grout. Typical times for grout can vary up to 2 minutes (Warner, 2004). The shorter the efflux time, the higher the flowability of grout mixture. As shown in Table 3, addition of TOSW will decrease the efflux time for cement grout which confirms the previous water demand for normal consistency results. The effect of TOSW addition can be considered as a resultant for two compensating effects induced by TOSW: TOSW is a very fine material, hence, it increases the surface area in the mixture leading to a higher water demand. Simultaneously, OSW small particles size allows it to penetrate between cement particles filling the space between cement particles and freeing entrapped water and making it available (Khaleel and Razak, 2012).
Regarding  to the  limitation: “said SiO2 particles at least maintains flowability of said preselected cementitious formulations and reduces a required water amount when mixing said treated oil sands waste with said constituents used in said preselected cementitious formulations compared to cementitious formulations without said treated oil sands waste in which fly ash is used.”.
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 21, Aboutabikh et al. disclose an innovative technology (so called Thermo-mechanical Cuttings Cleaner (TCC)) for treating oil sands drilling cuttings while recovering hydrocarbons was proposed. In the TCC, the waste is heated to a temperature just high enough to evaporate oil and water. The oil and water will be brought back to a liquid phase in separate condensers. The remaining solids (i.e. by-products) of TCC is a very fine quartzes powder with a high surface enrichment of Aluminum/Silica which increases its potential as a filler material for constructional applications. Cement can be partially replaced by inert materials, or by supplementary cementitious materials (SCM’s) such as fly ash, silica fume, and ground granulated blast furnace slag (Sato, 2006). The effect of incorporating TCC by-products (i.e. TOSW) on the development of cementitious material properties will be examined. This 
would pave the way for the implementation of TOSW in micropiles application leading to economically and sustainably transform of oil sands drill cuttings wastes to a high-value product. Fresh and hardened properties for typical grout mixtures for micropiles application, incorporating different percentages of TOSW, were evaluated. Grout
mixtures were prepared according to ASTM C305. See 1. Introduction and 2.1.
TOSW was used as a replacement of cement by volume at different replacement rates( 10%, 20% and 30%). The effect of TOSW addition on micropile grout mixture flowability were evaluated according to ASTM C939 (Standard Test Method for Flow of Grout for Preplaced-Aggregate Concrete (Flow Cone Method)). See 2.1.
Treated oil sand waste has an average particle size of 2.7 µm and surface area of 4.85 m²/g, was added at different rates as a partially replacement of cement. See 2.2.
Table 2 and Figure 1 discloses the particle size distribution for TOSW.

    PNG
    media_image1.png
    288
    418
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    368
    444
    media_image2.png
    Greyscale

Although Aboutabikh et al. are silent about the constitutes  of  the  TOWS (silica content) as  applicant  set  forth  in the  claim,  they disclose  a  substantially similar  or  same process  of  making TOWS  and  cementitious  formulation.  It  has  been  held  that  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Section 3.2. discloses the flowability of grout mixture. Flow cone test was used to determine the effect of TOSW on the efflux time of the cement grout. Typical times for grout can vary up to 2 minutes (Warner, 2004). The shorter the efflux time, the higher the flowability of grout mixture. As shown in Table 3, addition of TOSW will decrease the efflux time for cement grout which confirms the previous water demand for normal consistency results. The effect of TOSW addition can be considered as a resultant for two compensating effects induced by TOSW: TOSW is a very fine material, hence, it increases the surface area in the mixture leading to a higher water demand. Simultaneously, OSW small particles size allows it to penetrate between cement particles filling the space between cement particles and freeing entrapped water and making it available (Khaleel and Razak, 2012).
Regarding  to the  limitation: “said SiO2 particles at least maintains flowability of said preselected cementitious formulations and reduces a required water amount when mixing said treated oil sands waste with said constituents used in said preselected cementitious formulations compared to cementitious formulations without said treated oil sands waste in which fly ash is used.”.
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Effect of Treated Oil Sands Drill Cuttings Waste on Micropiles Grout Properties” to Aboutabikh et al. as applied to claim 1 above, and further in view of US3215548A (US’548).
Aboutabikh et al. disclose the process of producing cementitious formulations set forth above. But it is silent about the grout composition comprising sand.
US’548 discloses that it is known that grout is a mixture of hydraulic cement and water, and sometimes fine sand (col. 1, lines 30-35).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace cement and sand in a grout composition with the TOSW, motivated by the fact that Aboutabikh et al. disclose that such replacement can develop sustainable and environmentally benign construction. See Aboutabikh et al., introduction.
Aboutabikh et al. disclose that TOSW was used as a replacement of cement by volume at different replacement rates (10%, 20% and 30%). The effect of TOSW addition on micropile grout mixture flowability were evaluated according to ASTM C939 (Standard Test Method for Flow of Grout for Preplaced-Aggregate Concrete (Flow Cone Method)). See 2.1.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-8 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731